"*\




                                         Supreme Court                                  RECEIVED IN
                                                                                COURT OF CRIMINAL APPEALS

                                                                                         DEC 28 2015
                                                    Of
                                                                                    AbslAcosfei Clef*
                                       Criminal Appeals

                                        CaseNo:PD-1575-l5



      I, Mr. Tristan Omarr Armstrong on this day December 22, 2015, am requesting a change of
      address effective immediately.


      Previous- 514 West Lindbergh Blvd. Universal City, Texas 78148

      Current- P.O. Box 2354 Universal City, Texas 78148-1354


      In addition to my change of address request, please resend all correspondence returned to the
      Court of Appeals regarding Petitioner. Thank you for your patience regarding this matter.


      Respectfully




      Mr. Tristan Omarr Armstrong